Citation Nr: 1716439	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  07-27 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent evaluation for PTSD. In October 2008, the evaluation was increased to 50 percent from December 15, 2007.

In July 2011, the Board, in pertinent part, granted a 50 percent rating for PTSD prior to December 15, 2007 and denied an evaluation in excess of 50 percent. The RO implemented this decision in March 2012 by assigning a 50 percent rating effective the September 21, 2006 date of the increased rating claim.

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for the Veteran and VA to vacate and remand that part of the Board's July 2011 decision that denied a rating in excess of 50 percent for PTSD. The parties to the Joint Motion agreed that the Board failed to obtain the Veteran's employment records from his previous employer, Belton Independent School District, and discuss VA mental health progress notes dated January 2008 through March 2008, as well as the termination of the Veteran's employment in December 2007. 

In October 2012, May 2013, October 2013, September 2014, and September 2016, the Board remanded the increased rating claim for PTSD for further development. The AOJ continued the previous denial in a February 2017 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

The Board notes that additional evidence was submitted after the February 2017 SSOC.  However, this evidence consists of hospital admissions for respiratory distress and chest pain, and is therefore not pertinent to the claim on appeal.  Thus, initial consideration of this evidence by the AOJ is not necessary. See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board); 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

Symptoms and overall impairment attributable to the Veteran's service connected PTSD do not more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in October 2006, prior to the initial January 2007 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
In this case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). Pursuant to the previous Court and Board remands, all identified and available post-service treatment records during the pertinent period on appeal have been obtained and associated with the virtual claims file. Additionally, VA obtained Social Security Administration (SSA) records, and all available records pertaining to the Veteran's employment with the Belton Independent School District. 

The Veteran's PTSD was medically evaluated in December 2006, December 2007, March 2014 and August 2015. The examination reports have been reviewed and are, for the reasons indicated in the discussion below, found to be adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In a March 2017 brief, the Veteran's representative argues that, if the Board is unable to grant an increased evaluation for PTSD, the Board should remand for a new VA examination as the August 2015 is too old to adequately evaluate the disability. The Board disagrees. Here, the Veteran has not argued that his PTSD has increased in severity since the August 2015 VA examination. Rather, he claims that his PTSD has been of such a severity throughout the appeal period as to warrant a higher rating. Moreover, the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). Therefore, the Board finds that no further examination is necessary

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for PTSD

The Veteran contends that his PTSD-related symptoms more closely meet the criteria for a rating higher than 50 percent.

Historically, the Veteran submitted a claim for entitlement to a higher rating for PTSD in September 2006. A January 2007 rating decision continued the Veteran's 30 percent rating for PTSD, and an October 2008 rating decision rated PTSD as 50 percent disabling effective December 15, 2007. In a July 2011 decision, the Board assigned an increased, 50 percent rating prior to December 15, 2007, and denied a rating in excess of 50 percent throughout the appeal period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.

Under this formula, a 30 percent evaluation is assigned when PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V. However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.] There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score/s assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score/s must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31 to 40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47. A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Turning to the evidence, VA examination in December 2006 indicated a history of problematic substance abuse from 1991 through 2000. The Veteran reported nightmares 3 to 4 nights a week, and occasional flashbacks triggered by noises or gasoline smells. He reported good relationships with his two adult daughters, but a poorer relationship with his son. The Veteran had no impairment of thought processes or communication. He endorsed smelling napalm and blood regularly, but denied auditory and visual (A/V) hallucinations. Eye contact was good, and psychomotor activity was more or less normal. The Veteran denied homicidal and suicidal ideations, however he did endorse thoughts of suicide when on antidepressants for more than five to six months at a time. The Veteran was oriented to person, place, and time (times 3). Long-term memory was reasonably good, however short-term memory was affected, and he had concentration-related problems. Speech was variable, often a little slow and a little soft, but unremarkable to rhythm, intonation and construction. The Veteran's GAF score was assessed as 65. 

VA mental health records reflect that, in January 2007, the Veteran was oriented times 3. His speech was slow, though otherwise normal, and psychomotor activity was within normal limits (WNL). The Veteran's mood was neutral, affect was appropriate and thought content was without delusions, obsessions and compulsions. The Veteran denied suicidal and homicidal ideation, and memory, cognition, judgment, and insight were all intact.

In February 2007, the Veteran continued to report difficulty sleeping. He reported being spit on and called names by protestors upon his return from Vietnam, and the effect this had on his belief about himself and American citizens in general. He developed a hatred toward authority figures and distrust of Americans that likely contributed to his criminal behavior. He discussed a recent incident in which he felt hatred toward an authority figure and had thoughts about wanting to hurt or kill her. He denied intent and did not appear to be a danger to himself or others at this time. Although he did not act on these thoughts, he reported distress over having them. When asked about his current views of himself, he indicated that he was proud of his service, was confident in his abilities, and was a capable, dependable and goal-oriented person. 

Later in February 2007, the Veteran reported that he slept through the night but continued to have difficulty falling asleep. When asked about physical symptoms of anxiety, he indicated he was unsure if he was experiencing muscle tension, etc. Objectively, the Veteran was oriented times 3. He was well-groomed, casually dressed, and had good hygiene. Speech rate was somewhat slow, but with normal rhythm, volume, and tone. Psychomotor activity was WNL. Mood was neutral, and affect was calm. Thought process was generally goal-directed and rational. There were no delusions, obsessions, compulsions, or A/V hallucinations. The Veteran denied suicidal or homicidal ideation. Cognition/memory appeared intact. Judgment appeared intact; insight was improving with each session.

In March 2007, the Veteran reported nightmares every night, and 3 to 4 suicide attempts in 1989, though he denied current suicidal and homicidal ideation. He was alert and oriented, and presented as logical and goal-directed. The Veteran showed no evidence of psychosis or disturbance in formal thought processes.

Later in March 2007, the Veteran reported anxiety over his recent chest pain, which prompted a 4-day hospital stay. He indicated he thought he was dying and did not feel he had accomplished everything he would like to do in his life. He expressed interest in helping veterans, particularly soldiers who are just returning from Iraq and who may be struggling with PTSD. The Veteran indicated he was content receiving therapy on an as-needed basis. Objectively, the Veteran was oriented times 3, well-groomed, casually dressed, and had good hygiene. Speech rate was again somewhat slow, with normal rhythm, volume, and tone. Psychomotor activity was WNL. Mood was neutral and anxious at times. Affect was appropriate to content. Thought process was generally goal-directed and rational. There were no delusions, obsessions, compulsions, or A/V hallucinations. The Veteran denied suicidal or homicidal ideation. Cognition appeared intact; short-term memory appeared impaired.

In April 2007, the Veteran presented with short-term memory impairment in recent months. Testing and assessment revealed the Veteran to have greater verbal than nonverbal abilities. His working memory and processing speed was in the low to average range, suggesting that his ability to hold and process information in memory was mildly impaired. It was discussed that the Veteran had been having short-term memory problems in recent months and his memory appeared to be mildly impaired, which may have represented the beginning of a neurodegenerative process.

On December 2007 VA examination, the Veteran reported that his relationship with his three children was good, and that he had a few friends who he saw on the weekends. The Veteran's speech was soft and slow, his affect was flat, and his mood was depressed and dysphoric. Thought process was unremarkable, and the Veteran endorsed homicidal and paranoid ideation, but denied hallucinations. Panic attacks occurred two to three times a month, and memory was normal to moderately impaired. The Veteran had difficulty falling and staying asleep, as well as difficulty concentrating. The Veteran was highly socially reserved and did not partake in many social activities. PTSD was described as having made the Veteran angry, violent towards others, and depressed. Though he remained employed, he continued to have disagreements with others. The Veteran's GAF score was 52.

In February 2008, a VA psychology note indicated that the Veteran had a long history of PTSD with two past residential PTSD treatment sessions in the early 1990s, with no regular outpatient psychiatric follow up. The only psychotropic medication he received was amitriptyline for sleep, which was continued more than 2 years prior. He attempted suicide twice in 1985 with drug overdose. He abused substances until late 1980s but has been sober since then. He has multiple medical problems. Currently, he has psychiatric symptoms meeting criteria for PTSD chronic with depressive and panic symptoms, with 1 to 2 panic attacks during day time, and with nightmares for more than 1 year. He has daily nightmares; no psychotic symptoms. He denied any psychosocial stressors- has good support system. His GAF was 50. The examiner prescribed sertraline for mood and Klonopin for anxiety and sleep.

In September 2008, the Veteran submitted a claim for SSA benefits. In his application, the Veteran reported that he last worked as a teacher's aide. He reported that his PTSD affected his sleep in that he suffered from nightmares regarding his service in Vietnam. With regard to social activities, he reported attending church on Wednesdays and Sundays. He reported that he had problems getting along with authority since leaving the Army. Specifically, he was terminated from a job in 1990 because he could not get along with a supervisor. He reported that he did not handle stress or changes in routine well. He feared loud noises and crowded areas. Loud noises trigger flashbacks to his experiences in Vietnam. Closed spaces and crowded areas caused him to have panic attacks. 

A December 2008 SSA disability determination found that the Veteran was disabled due to a primary diagnosis of ischemic heart disease and a secondary diagnosis of essential hypertension.

In an October 2012 statement, the Veteran reported that he was terminated from the Belton Independent School District (School) due to excessive absence and an inability to perform his work. This was because of his stress, due to PTSD.

In November 2012, the School submitted a VA Form 21-4192 which indicated that the Veteran was terminated in 2008 due to failure to return to work after the expiration of all applicable leave. The supervisor included an absence log, but noted that the reason for absences was unknown.

In October 2013, the Veteran presented with a chief complaint of continuous, worsening nightmares. He also endorsed recurrent memories; flashbacks; and feeling of physical or psychological stress cued by planes, helicopters, loud noises, or foul smells. He tried to avoid the airport. He endorsed feeling significant guilt that he survived and many of his friends did not. He was often irritable, snapped at his family, and had an exaggerated startle response. His mood was usually "pretty happy-go-lucky" and he denied feeling depressed or worthless. His concentration and appetite were "good" and his energy had improved. He tried to exercise, and played with his daughter outside often. He denied suicidal or homicidal ideation, or A/V hallucinations. The clinician noted a history of diagnosis of PTSD in 1985, 2 inpatient mental health hospitalizations in the 1990s for "stress, anxiety, nightmares, depression." The Veteran could not remember specific medication regimens, but he tried "lots of different ones." He attended a Waco program for PTSD/substance use 2 times (years unknown). His last mental health records are from 2008; he had not been followed regularly in a mental health clinic. He had a history of 3 to 4 suicide attempts in his 30s. He overdosed on cocaine/heroin. He denied suicidal ideation or action. He endorsed having many fights/assaults when he returned from Vietnam. He currently lived with his wife and 5-year old daughter. He had been married to his third wife for 5 years. He also has 3 grown children and multiple grandchildren and great-grandchildren.

In November 2013, the Veteran resumed weekly mental health clinic visits due to "severe nightmares." He was bothered by frequent intrusive thoughts about his time in Vietnam, and about several specific traumatic events. At one session, the Veteran reported having 12 nightmares in the past week. He stated he would prefer to work on his memories about Vietnam rather than his nightmares. Objectively, he was oriented times 3, appropriately dressed, and cooperative and talkative. He maintained good eye contact. Speech was WNL. Mood was good, affect was anxious. Thought processes were linear and goal directed. Insight was good and judgment was intact. No psychoses or delusions were observed. The Veteran did not report either suicidal or homicidal ideation. His GAF was 50.

Mental health treatment records dated from December 2013 through March 2014 reflect that grooming and hygiene were WNL, and the Veteran was appropriately dressed. He was cooperative, pleasant, attentive, and responsive to questions. Eye contact and speech were WNL. No psychomotor or movement abnormalities were observed. Mood was cheerful; affect was congruent to mood and full range. Thought processes were coherent, logical, and goal-directed. No delusional materials were reported or observed. No A/V hallucinations were reported or observed. Cognition was generally intact, intelligence seemed average, and the Veteran exhibited good insight and judgment. He denied suicidal ideation or action and homicidal ideation.

On March 2014 VA examination, the Veteran reported that he lived with his wife and daughter. He endorsed some marital distress in past few years, reporting that he slept separately from his wife due to nightmares. He also had problems with sexual desire and performance. He was participating in prolonged exposure therapy and had completed session 8 that month. He reported a decrease in PTSD symptoms since beginning psychotherapy. He was currently taking sertraline for mood. Symptoms included: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. 

Objectively, the Veteran appeared well-nourished and dressed in casual clothing. He was alert and oriented times 3. He was cooperative, and eye contact was appropriate. Thought processes were clear, logical, linear, coherent and goal-directed. Speech was WNL. Affect was appropriate. His ability to maintain minimal personal hygiene and other basic activities of daily living appeared intact. He denied suicidal and homicidal ideation, and A/V hallucinations. The examiner opined that the Veteran's PTSD symptoms manifested in occupational and social impairment with reduced reliability and productivity. The examiner further opined that the Veteran's current functioning does not represent an increase in social and occupational impairment [as noted in rating decision of] March 2012.

An April 2014 VA mental health noted that the Veteran presented for his 10th and final prolonged exposure therapy session. Objectively, the Veteran's grooming and hygiene were WNL and he was appropriately dressed. He was cooperative, pleasant, attentive, and responsive to questions. His eye contact was normal. There were no psychomotor or movement abnormalities observed. His speech was normal. His mood was cheerful; affect was mood congruent and full range. His thought processes were coherent, logical, and goal-direct. No delusional materials or A/V hallucinations were reported or observed. His cognition was generally intact. He exhibited good insight/judgment. He denied suicidal ideation or attempt and homicidal ideation. The clinician noted that the Veteran had been prescribed sertraline and lorazepam.

In May 2014, the Veteran presented to mental health treatment for an individual session as part of marital therapy. Objectively, the Veteran was alert, oriented, and easily engaged. He was polite and engaged in appropriate eye contact. He did not report suicidal or homicidal ideation.

On August 2015 VA examination, the Veteran reported he remained married to his third wife, now of 7 years.  Their daughter was 7 years old. Current marital problems included difficulty verbalizing his feelings and reduced sexual intimacy. He had one friend with whom he met for lunch approximately monthly. He attended Sunday dinner with his in-laws and watched football on TV. 

The examiner noted that, during the current review period, at no point has any mental health note indicated [anything] other than the Veteran denying suicidal or homicidal ideation or intent. A/V hallucinations and other psychotic symptoms were also not indicated at any point. Symptoms included: anxiety, chronic sleep impairment, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships. 

Objectively, the Veteran was appropriately dressed and groomed. Psychomotor behavior was anxious. Mood and affect were sad and anxious. Speech and cognition were normal. Thought patterns were coherent and goal-directed. There were no delusions, hallucinations, or obsessions. GAF estimated to be 55, representing moderate symptoms or moderate difficulty in social, occupational or school functioning. The examiner found that, with regard to the impact of PTSD on the Veteran's occupational functioning, symptoms such as hypervigilance and irritability may increase the risk of interpersonal conflict in a work environment that requires frequent interactions with others (although no such problems were apparently reported by the Veteran during a January 2007 psychology consult at the VA, while he was still working). Inadequate sleep will interfere with his ability to sustain concentration and focus in jobs that require a lot of mental processing. Although the Veteran stated in 2012 he was terminated from Belton because of too many absences due to PTSD, a statement from his job indicated he was employed until he failed to return to work after exhausting all of his leave. Additionally, the Veteran told the examiner that he lost his job because he kept ending up in the hospital with his health going down, and he was off the job for a whole year, so they had to terminate him. He added he was hospitalized for blood pressure, coronary artery disease, and diabetes. Although he said bad problems with nightmares was also contributing to his absences from work, there's no evidence in VA treatment records that any of his hospitalizations leading up to job loss were due to PTSD (i.e., psychiatric hospitalizations). Also, a January 2007 psychology consult at the VA indicated "no notable occupational impairment, but did note that he fell asleep at times due to sleep disturbance. Finally, a February 2008 psychology consult noted that the Veteran had been out from work since December 2007 due to poorly controlled hypertension. In December 2013, the Veteran claimed he had been receiving weekly counseling and PTSD treatment at the VA for 27 years. However, the examiner reviewed all VA records from the North, Central, and South Texas Health Care Systems, from the time he first presented for care, until the present. Between February 2008 and October 2013, there is no evidence he was involved in any mental health treatment. The examiner opined that the Veteran's PTSD symptoms manifested in occupational and social impairment with reduced reliability and productivity.

A February 2016 mental health care note indicated that the Veteran was anxious, and remained unsettled about his poor sleep. He struggled to fall asleep despite medication, then wakes up in a few hours, usually in response to a nightmare, and then struggles to go back to sleep. He denied feeling hopeless (although he was frustrated not to be on transplant list yet), and he denied any current thoughts of self-directed violence or suicide or any aggressive ideation or intent. Based on the Veteran's self-report and the clinician's assessment, the Veteran was found to be at low risk for suicide.

During mental health treatment received from July 2016 to October 2016, the Veteran denied feeling depressed or hopeless, denied current thoughts of self-directed violence or suicide or any aggressive ideation or intent. The clinician found that the Veteran remained at low risk for suicide. The clinician assessed PTSD, chronic, moderately severe, and noted that the Veteran's PTSD symptoms, including nightmares and fighting in his sleep, as well as intrusive war images, continue to have a negative impact on his everyday life events.

Based on the foregoing, the Board finds that a rating in excess of 50 percent is not warranted at any time period on appeal. The weight of the lay and medical evidence is against a conclusion that PTSD results in more than "occupational and social impairment with reduced reliability and productivity" so as to warrant a rating in excess of 50 percent. As noted above, a 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms. Throughout the time period on appeal, the Veteran has not demonstrate the symptoms associated with a higher rating, nor did he did he demonstrate other symptoms of similar severity, frequency, and duration.

The lay and medical evidence of record reflects that the Veteran's PTSD has manifested in the following symptoms: difficulty sleeping, nightmares, anxiety, panic attacks, suspiciousness, short-term memory impairment, occasional depressed mood, irritability, and difficulty in establishing and maintaining effective work and social relationships. However, the Veteran's symptoms and overall impairment do not more nearly approximate the criteria for a higher, 70 percent rating.

Specifically, the Veteran has not demonstrated any suicidal ideation, illogical or obscure speech, a near-continuous panic or depression, spatial disorientation, or episodes of violence during the period on appeal. VA treatment records and examinations throughout the appeal period have consistently found the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking to be within normal limits. While the Veteran reported a history of suicide attempts in the 1980s, he has consistently denied suicidal ideation or attempts throughout the appeal period. Additionally, while the Veteran reported a history of assaultive behavior following his return from Vietnam, there is no evidence of any episodes of violence throughout the appeal period.

Moreover, the March 2014 and August 2015 VA examiners, both of whom reviewed the entire record and conducted complete psychological examinations of the Veteran, have determined that the symptoms of the Veteran's PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  Although the characterization of the level of disability based on the rating criteria is ultimately a legal determination, here the characterization of the level of impairment from the disability is consistent with the above evidence of record.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Moreover, although the Veteran has reported some marital distress due to his nightmares and difficulty communicating with his wife, he has remained married and has repeatedly reported having a good relationship with his children. Moreover, while it was clear the Veteran has been unemployed during the appeal, the weight of the lay and medical evidence does not reflect that his PTSD was the sole cause of his unemployment. In this regard, the Board points that the August 2015 VA examiner's opinion on this matter is highly probative, as it was based on an interview with the Veteran, as well as a comprehensive review of the entire claims file. Thus, while the Veteran's PTSD has limited the ability of the Veteran to function socially and occupationally, the evidence is against finding deficiencies in most of the areas needed for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 118 ("Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").

Additional compensation based on staged ratings for is not warranted, as the Veteran's symptomatology associated with these manifestations has otherwise remained stable throughout the appeal.

With regard to the Veteran's GAF scores, the evidence of record demonstrates that his score has ranged from 50 to 65, denoting mild to moderately serious symptoms. While GAF scores can be a useful tool in assessing a veteran's disability and assigning disability evaluations, they are just one of many factors considered when determining an evaluation. In this case, symptoms contemplated by the Veteran's score of 50, such as suicidal ideation or severe obsessional rituals, are not otherwise demonstrated by the evidence. While the Veteran reported some social isolation, the evidence shows that he maintained good relationships with family members, and engaged in various social activities with them. Therefore, while the Board has considered the Veteran's GAF scores, including those which indicate moderately serious impairment," the weight of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms, or by overall social and occupational impairment, consistent with a higher 70 percent rating.

The Board has considered the Veteran's contentions, and notes that lay testimony is competent to describe observable symptoms. The history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability rating to which the Veteran has been found to be entitled. The manifestations, which are accepted as credible, do not more nearly approximate establish occupational and social impairment with deficiencies in most areas. Although the Veteran reports some social and occupational impairment, the symptoms he describes do not warrant a 70 percent evaluation or higher when all the other manifestations are considered during this period. See Mauerhan, supra.

The Board also has considered whether the case should be referred for extra-schedular consideration for the disability at issue. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule. The Board finds that the disability at issue is fully addressed by the rating criteria under which the service-connected psychiatric disability is rated. In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected psychiatric disability, and in evaluating this disability, all relevant symptomatology, to include those not enumerated in the rating criteria, have been considered. See Mauerhan, 16 Vet. App. at 442 (because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating).

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above. As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU from March 31, 2008, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Moreover, prior to that date the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating. Neither the lay nor medical evidence shows his symptoms or overall impairment more nearly approximate the level required for a 70 percent evaluation or higher. Accordingly, the claim for a disability evaluation in excess of 50 percent for PTSD is denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


